EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Freda on June 16, 2022.

The application has been amended as follows: 
	Claims
	1. (Currently Amended) A method for mounting a valve needle and a bearing bush in an expansion valve for an air conditioning system, comprising:
providing the bearing bush, the bearing bush extending in an axial direction and including a circumferential wall in which a slit-like opening is disposed, the slit-like opening extending along the axial direction; 
providing the valve needle, the valve needle extending along the axial direction, the valve needle including a mounting groove disposed at an axial end portion of the valve needle and extending along a circumferential direction of the valve needle, the mounting groove including two groove flanks disposed opposite one another in the axial direction and a groove base arranged between the two groove flanks, the valve needle including a shoulder that defines a first groove flank of the two groove flanks; 
providing a shoulder introduction bevel on the shoulder, the shoulder introduction bevel extending between an outer circumferential surface of the shoulder and an axial surface of the shoulder disposed opposite the first groove flank;
arranging a coil spring in a mounting bore of the expansion valve;
forming a needle-bush arrangement in which the bearing bush is received in the mounting groove of the valve needle via at least one of (i) axial sliding-in the valve needle into the bearing bush and (ii) axial sliding-on the bearing bush onto the valve needle; 
mounting the needle-bush arrangement in [[a]]the mounting bore of the expansion valve; 
providing a valve introduction bevel on an edge of the expansion valve that at least partially defines an insertion opening of the mounting bore via which the needle-bush arrangement is introduced into the mounting bore; and 
wherein mounting the needle-bush arrangement in the mounting bore includes:
generating, via the coil spring, a preload force that acts axially on the axial surface of the shoulder;
forming a press fit between the circumferential wall of the bearing bush and the mounting bore; and 
forming a clearance fit between the groove base of the mounting groove and the bearing bush.
4. (Currently Amended) The method according to Claim 3, further comprising:

while mounting the needle-bush arrangement, 
5. (Currently Amended) The method according to Claim 1, wherein:

the shoulder has a shoulder diameter which is greater than a bush inner diameter of a bush interior delimited by the circumferential wall of the bearing bush; and 
the at least one of (i) axial sliding-in the valve needle into the bearing bush and (ii) axial sliding-on the bearing bush onto the valve needle, includes pressing-in in the axial direction such that the shoulder, along the axial direction, is forced through the bush interior of the bearing bush.
6. (Canceled)
7. (Currently Amended) The method according to Claim 5, further comprising providing a bush introduction bevel on an axial front side of the bearing bush such that the bush introduction bevel extends between an outer circumferential surface of the bearing bush and an axial surface of the bearing bush that faces the shoulder.
8. (Canceled) 
28. (Currently Amended) A method of mounting a valve needle and a bearing bush in an expansion valve for an air conditioning system, comprising:
providing the bearing bush, the bearing bush extending in an axial direction and including a circumferential wall in which a slit-like opening is disposed, the slit-like opening extending along the axial direction, the bearing bush including a bush interior delimited by the circumferential wall; 
providing the valve needle, the valve needle extending along the axial direction, the valve needle including a circumferential mounting groove disposed at an axial end portion of the valve needle, the mounting groove including two groove flanks disposed opposite one another in the axial direction and a groove base extending between the two groove flanks, the valve needle including a shoulder that defines a first groove flank of the two groove flanks, the shoulder having a shoulder diameter that is greater than a bush inner diameter of the bush interior; 
providing a shoulder introduction bevel on the shoulder, the shoulder introduction bevel extending between an outer circumferential surface of the shoulder and an axial surface of the shoulder disposed opposite the first groove flank;
arranging a coil spring in a mounting bore of the expansion valve, the mounting bore having a mounting inner diameter that is smaller than a flank diameter of a second groove flank of the two groove flanks; 
engaging the bearing bush in the mounting groove of the valve needle to form a needle- bush arrangement via at least one of (i) axial sliding the valve needle into the bearing bush and (ii) axial sliding the bearing bush onto the valve needle; 
mounting the needle-bush arrangement in the mounting bore of the expansion valve such that the valve needle is disposed with axial play relative to the bearing bush; and 7 Application No. 16/945,752 Docket No.: 66814-1100 Amendment dated April 29, 2022
Reply to Office Action of January 31, 2022wherein mounting the needle-bush arrangement in the mounting bore includes: 
generating, via the coil spring, a preload force that acts axially on the axial surface of the shoulder; 
forming a press fit between the circumferential wall of the bearing bush and the mounting bore; and 
forming a clearance fit between the groove base of the mounting groove and the bearing bush.
	Independent claims 1 and 28 have been amended so as to include the allowable subject matter of claim 20. Dependent claims 4 and 5 have been amended so as to remove subject matter incorporated into claim 1. Dependent claims 6 and 8 have been canceled because the subject matter of these claims have been incorporated into claim 1. Claims 1 and 7 have been further amended so as to alleviate several indefinite issues.
Reasons for Allowance
Claims 1 – 5, 7, and 12 – 28 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Cooke (U.S. Patent Application Publication Number 2005/0189440), has been presented and discussed in the previous Office Action.
Examiner notes that Cooke teaches a valve needle that includes a shoulder that defines a first groove flank of two groove flanks (figure 2, element 22c being the ‘shoulder,’ see below); providing an outer circumferential surface of the shoulder and an axial surface of the shoulder disposed opposite the first groove flank (figure 2, see below); arranging a coil spring in a mounting bore of an expansion valve (figure 2, element 36 being the ‘coil spring,’ element 23 being the ‘mounting bore,’ and element 14 being the ‘expansion valve’; page 3, paragraph 34); and generating, via the coil spring, a preload force that acts axially on the axial surface of the shoulder (figure 2, upper surface of element 22c being the ‘axial surface of the shoulder,’ see below; page 3, paragraph 34).

    PNG
    media_image1.png
    462
    828
    media_image1.png
    Greyscale

However, Cooke does not teach, either expressly or implicitly, a step of providing a shoulder introduction bevel on the shoulder, the shoulder introduction bevel extending between the outer circumferential surface of the shoulder and the axial surface of the shoulder. Examiner further notes that Cooke expressly teaches that the coil spring rests on and applies the preload force directly onto the axial surface of the shoulder (page 3, paragraph 34). Because of this, one skilled in the art would be dissuaded from providing the shoulder introduction bevel of the claims onto the shoulder, because doing so would minimize the size of the contact area between the axial surface and the coil spring, which could cause the coil spring to slip off the axial surface of the shoulder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726